DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 2, 3, 8, 9, 14 and 15 have been cancelled.
Claims 1, 4-7 and 10-13 have been amended.
No new claim(s) has/have added.
Claims 1, 4-7 and 10-13 are currently pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s Remarks (on page 8), filed 04/05/2021, regarding Objection to Specification have been fully considered and the Specification has been amended.  The objection to Specification has been withdrawn in view of the amendment to the Specification.
Applicant’s Remarks (on page 8), filed 04/05/2021, regarding Claim Rejection – 35 U.S.C. § 112 have been fully considered and Claims 1, 7 and 13 have been amended.  The rejection to claims 1, 2, 4-8 and 10-14 under 35 U.S.C. § 112(a) have been withdrawn in view of the amendments.
Applicant’s arguments, see Remarks (on page 9-13), filed 04/05/2021, with respect to claims 1, 7 and 13 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 1, 2, 4-8 and 10-14 have been withdrawn.

Allowable Subject Matter
Claims 1, 4-7 and 10-13 (renumbered as 1-9) are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 7 and 13 are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and the Applicant’s persuasive arguments.
Claims 4-6 and 10-12 are found allowable due to their dependence upon an already allowed claim(s) and lacking any technical errors.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241.  The examiner can normally be reached on Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462